Title: Richard Cranch to John Adams, 18 July 1783
From: Cranch, Richard
To: Adams, John



My dear Friend and Brother
Boston July 18th. 1783

The Pamphlets herewith inclosed, I send you by favour of Mr. Benjamin Austin, Merchant (Brother to Mr. Jonathan Loring Austin) by whome I have wrote you more at large. He proposes to sail tomorrow for London with Capt. Love. I wrote you also by Cousin William Smith who sailed for London the 7th. Instant with Capt. Callahan.
Last Wednesday I attended at the old Seat of the Muses, having not been at Commencement until now, ever since your Friend and Class Mate Doctr. Locke was President.
A Republican form of Government has been observ’d to have been most productive of Oratory, and I think it is natural to suppose it; as in a popular Government an able Orator addressing the People on weighty Matters of State, must become a very important Personage. I could not help observing an alteration much for the better, as I think, in the more free easy address and manly manner in which our young Gentlemen now perform their Parts as publick Speakers than formerly; owing, probably, to that State of Freedom and Independance in which they feel themselves placed, and to that laudable Ambition which our free Constitution inspires by making every Freeman a Candidate for Places of trust and Honour in the Commonwealth. Mr. Henry Harrison Gray Otis (Son of Saml. Allen Otis Esqr.) and Mr. George Storer did themselves Honour by the Part they bore in the Publick Performances of the Day. Mr. President Willard conducted the Exercises with great Ability and Dignity. The Day was very fine and the Concourse of People from all Parts was numerous and Splendid. Your Lady and Daughter and Master Charles were present, but Master Tommy did not come from Haverhill where our three Boys are placed under the tuition of Brother Shaw. I left Sister Adams and Miss Nabby at Mrs. Dana’s yesterday, who with Mrs. Dana and Family, are all well.
My dear Mrs. Cranch and Children join me in ardent Wishes for your Health and safety, and for your happy Return to your Country and Friends, among whome I hope you will always include your affectionate Brother

Richard Cranch


P.S. I had this Day the happiness of Receiving a Pacquet from Cousin Thaxter of the 20th. of April. Please to present my kind Regards and Thanks to him for it. It came too late for me to write to him by this Oportunity. His Friends are well.

